DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/22 has been entered.
Applicant's amendment/arguments filed on 05/10/22 as being acknowledged and entered.  By this amendment claim 3 is canceled and claims 1-2 and 4-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 8-14, and 17-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (US Patent 10,727,215).
Claim 1:  Zhang teaches (Fig. 20) a semiconductor memory device comprising: a stacked body including a plurality of conductive layers (46) stacked in a first direction; a first pillar (55) including a first semiconductor layer (60) and extending in the stacked body in the first direction; a second pillar (55) including a second semiconductor layer (60) and extending in the stacked body in the first direction; a first contact plug (88/118) extending in the first direction, provided above the stacked body, and electrically connected to the first semiconductor layer; a second contact plug (88/118) extending in the first direction, provided above the stacked body, and electrically connected to the second semiconductor layer; a first charge storage layer (54) provided between the plurality of conductive layers and the first semiconductor layer; a second charge storage layer (54) provided between the plurality of conductive layers and the second semiconductor layer; a first interconnection (128) provided above and on the first contact plug and extending in a second direction crossing the first direction; a second interconnection (128) provided above and on the second contact plug and extending in the second direction and arranged in a third direction of the first interconnection, the third direction crossing the first direction and the second direction; a third contact plug (Col. 24 lines 8-10) provided above and on the first interconnection and extending in the first direction; and -2-Atty. Dkt. No. 114124-0344 a fourth contact plug provided above and on the second interconnection and extending in the first direction (Col. 24 lines 8-10); wherein the first contact plug, the first interconnection, and the third contact plug are made of one continuous layer , the second contact plug, the second interconnection, and the fourth contact plug are made of one continuous layer (Col. 23 lines 27-40), the second contact plug is disposed in a position in the second direction different from the first contact plug, and the fourth contact plug is disposed in a position in the second direction different from the third contact plug.
All of the plugs and interconnects are three dimensional and therefore extend in all dimensions.  The claim language does not specify that the plugs/interconnects have a longest dimensions in any of the three dimensions claimed.  The claim does not require the first/second contact plug, first/second interconnection, and third/fourth contact plug to be in direct physical contact with each other.
Claim 2:  Zhang teaches (Fig. 20) the first contact plug and the first interconnection layer have no boundary region between them, and the first conductive layer and the second contact plug have no boundary region between them (Col. 23 lines 27-40).
Claim 4:  Zhang teaches (Fig. 13B, 20) in a third direction intersecting the first 504824-2298-5395.1direction and the second direction, a first width of the first interconnection layer at a first position is larger than a second width of the first interconnection layer at a second position farther from the first contact plug than the first position.
Claim 8:  Zhang teaches (Fig. 20) the plurality of conductive layers stacked in the first direction is disposed between the substrate and the first contact plug.
Claim 9: Zhang teaches (Fig. 20) portions where the plurality of second conductive layers and the pillar intersect each other are configured to function as memory cell transistors.  
Claim 10: Zhang teaches (Col. 23 lines 5-25) the first conductive layer is a bit line configured to have a current flow through it from the memory cell transistors, and the plurality of second conductive layers are word lines connected to gates of the memory cell transistors.
Claim 11:  Zhang teaches (Fig. 13B, 20) a semiconductor memory device comprising: a stacked body including a plurality of conductive layers (46) stacked in a first direction; a first pillar (55) including a first semiconductor layer (60) and extending in the stacked body in the first direction; a second pillar (55) including a second semiconductor layer (60) and extending in the stacked body in the first direction; a first contact plug (88/118), provided above the stacked body, and electrically connected to the first semiconductor layer; a first interconnection (128) provided above the first contact plug in the first direction, the first interconnection being provided on the first contact plug and extending in a second direction crossing the first direction; and a second contact plug (88/118) provided above the first interconnection in the first direction, the second contact plug being provided on the first interconnection, a first charge storage layer (54) provided between the plurality of conductive layers and the first semiconductor layer; and a second charge storage layer (54) provided between the plurality of conductive layers and the second semiconductor layer, wherein in a third direction crossing the first direction and the second direction, a first width of the first interconnection at a first position is larger than a second width of the first interconnection at a second position farther from the first contact plug than the first position of the first interconnection. 
All of the plugs and interconnects are three dimensional and therefore extend in all dimensions.  The claim language does not specify that the plugs/interconnects have a longest dimensions in any of the three dimensions claimed.  The claim does not require the first/second contact plug, first/second interconnection, and third/fourth contact plug to be in direct physical contact with each other.
Claim 12:  Zhang teaches (Fig. 13B, 20) the first contact plug, the first interconnection, and the second contact plug are one continuous structure (Col. 24 lines 8-10).
Claim 13:  Zhang teaches (Fig. 13B, 20) the first contact plug and the first interconnection have no boundary region between them, and the first interconnection and the second contact plug have no boundary region between them (Col. 24 lines 8-10).  
Claim 14:  Zhang teaches (Fig. 13B, 20) wherein the first contact plug extends in the first and the second contact plug extends in the first direction.
Claim 17:  Zhang teaches (Fig. 13B, 20) the third direction, a width of the first interconnection is larger than a diameter of the second contact plug.
Claim 18:  Zhang teaches (Fig. 13B, 20) the plurality of conductive layers stacked in the first direction is disposed between a substrate and the first contact plug.  
Claim 19: Zhang teaches (Fig. 13B, 20) portions where the plurality of second conductive layers and the pillar intersect each other are configured to function as memory cell transistors.  
Claim 20: Zhang teaches (Fig. 13B, 20) the first interconnection is a bit line configured to have a current flow through it from the memory cell transistors, and the plurality of second conductive layers are word lines connected to gates of the memory cell transistors.
Claim 21:  Zhang teaches (Fig. 13B, 20) a length of the first interconnection in the second direction is greater than a length of the fir interconnection in the first direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Patent 10,727,215), as applied to claim 1 and 11, and further in view of Baek et al. (US PGPub 2019/0378852).
Regarding claims 5 and 15, as described above, Zhang substantially read on the invention as claimed, except Zhang does not teach the first contact plug has a columnar shape extending in the first direction, and a first diameter of the first contact plug at a first position is larger than a second diameter of the first contact plug at a second position farther from the first interconnection than the first position.  Beak teaches (Fig. 3) the first contact plug (BP1) has a columnar shape extending in the first direction, and a first diameter of the first contact plug at a first position is larger than a second diameter of the first contact plug at a second position farther from the first interconnection than the first position to connect the channel of the memory pillar to the bit lines above the memory stack [0038].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified contact plug taught by Zhang to have had the shape claimed to connect the channel of the memory pillar to the bit lines above the memory stack [0038] as taught by Baek.  Further, as evidenced by Baek and the following publications (2019/0057599, 2020/0091064) this is a common shape for a via/contact plug in the industry.
Claim 6: Beak teaches (Fig. 3) the third contact plug has a columnar shape extending in the first direction, and a third diameter of the third contact plug at a first position is larger than a fourth diameter of the third contact plug at a second position farther from the first interconnection than the first position.  
Claim 7: Beak teaches (Fig. 3) in the third direction intersecting the first direction and the second direction, a width of the first interconnection is larger than a diameter of the third contact plug.  
Claim 16: Beak teaches (Fig. 3) the second contact plug has a columnar shape extending in the first direction, and a third diameter of the second contact plug at a first position is larger than a fourth diameter of the second contact plug at a second position farther from the first interconnection than the first position of the second contact plug. 

Response to Arguments
Applicant's arguments filed 01/05/22 have been fully considered but they are not persuasive. As noted above the plugs and interconnections extend in all directions and therefore Nakajima still reads on the claims as explained above in combination with Kaneko for claims 1 and 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH K SALERNO/Primary Examiner, Art Unit 2814